Case 2:21-cv-00105-MWF-MAA Document 1 Filed 01/07/21 Page 1 of 5 Page ID #:1



 1   Dustin M. Tardiff – SBN 281241
 2
     TARDIFF & SALDO LAW OFFICES
     P.O. Box 1400
 3   San Luis Obispo, CA 93406
 4   Tel: (805) 457-4578
     Tax: (805) 457-4581
 5   dustin@tardiffsaldo.com
 6
     Attorney for PLAINTIFF, JAMES R. PAPP
 7
 8                    UNITED STATES DISTRICT COURT
 9      FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN
10                                   DIVISION
11
      JAMES R. PAPP,                     )   Case No.:
12                                       )
                                         )
13                          Plaintiff,   )   COMPLAINT FOR COPYRIGHT
       vs.                               )   INFRINGEMENT
14                                       )
                                         )
15    MARY AGRAN, WINE HISTORY )
      PROJECT OF SAN LUIS OBISPO )           (JURY TRIAL DEMANDED)
16
      COUNTY, a California Corporation, ))
17    and DOES 1 through 50, inclusive, )
                                         )
18
                            Defendants. ))
19                                       )
                                         )
20                                       )
21
                                         )
                                         )
22                                       )

23
24
25
26
27
28


                                             1
                            PLAINTIFF’S COMPLAINT FOR DAMAGES
Case 2:21-cv-00105-MWF-MAA Document 1 Filed 01/07/21 Page 2 of 5 Page ID #:2



 1          Plaintiff JAMES R. PAPP (“PAPP” or “Plaintiff”) for its complaint
 2    against all Defendants named herein, alleges s follows:
 3
                                          THE PARTIES
 4
 5    1.    Plaintiff JAMES R. PAPP was, and now is, an individual residing in San
 6    Luis Obispo, San Luis Obispo County, California.
 7    2.    On information and belief, Plaintiff alleges that Defendant, Mary
 8    Agran, is an individual residing in San Luis Obispo, San Luis Obispo County,
 9    California.
10    3.    On information and belief, Plaintiff alleges that Defendant, Wine
11    History Project of San Luis Obispo County, is a Corporation, duly organized
12    and existing under the laws of the State of California, with its principal place
13    of business in San Luis Obispo, San Luis Obispo County, California.
14
                                JURISDICTION AND VENUE
15
16    4.    This action arises under the Act of October 19, 1976, Title I § 101, 90
17    Stat. 2541; 17 U.S.C. § 501; and this court has jurisdiction under the Act of
18    June 25, 1948, c. 646, 62 Stat. 931; 28 U.S.C. § 1338, as hereinafter more
19    fully appears.
20    5.    This action arises under the Copyright Laws of the United States, 17
21    U.S.C. 101, et seq and, particularly, under 17 U.S.C. 106, 501, and to redress
22    infringements of copyrights. This Court has jurisdiction over the subject
23    matter of this claim pursuant to 28 U.S.C. 1331.
24    6.    Venue properly lies in this Judicial District pursuant to 28 U.S.C.
25    section 1400 and 28 U.S.C. section 1391 (b) and (c) and 1400 (a). Process
26    properly issues from this Court pursuant to Rule 4 of the Federal Rules of
27    Civil Procedure.
28


                                                     2
      ______________________________________________________________________________________________
                                 PLAINTIFF’S COMPLAINT FOR DAMAGES
Case 2:21-cv-00105-MWF-MAA Document 1 Filed 01/07/21 Page 3 of 5 Page ID #:3



 1    7.    Defendants, and each of them, are subject to the jurisdiction of this
 2    Court and have pictured, reproduced, adapted, displayed, copied, advertised,
 3    manufactured, distributed, sold, and/or offered for sale, in this judicial
 4    district, products that infringe on Plaintiff’s copyrighted work, as hereinafter
 5    described.
 6
                                  GENERAL BACKGROUND
 7
 8    8.    In or around 2017, Plaintiff, a United States citizen, wrote a book
 9    entitled “Off the Wall and Ahead of the Game: How Archie McLaren Brought
10    the Central Coast Wine Revolution to the World”.
11    9.    The book is an original work that may be copyrighted under United
12    States law.
13    10.   Plaintiff applied to the copyright office and received a certificate of
14    registration dated April 4, 2018 and identified as registration number
15    TXU002092659.
16    11.   At all relevant times, Plaintiff has either published or licensed for
17    publication all copies of the book in compliance with the copyright laws and
18    has remained the sole owner of the copyright.
19    12.   After the copyright was issued, Defendants infringed the copyright by
20    publishing and selling a book entitled “Archie McLaren: The Journey from
21    Memphis Blues to the Central Coast Wine Revolution”, which was copied
22    from the Plaintiff’s book. A copy of the Amazon.com web page where
23    Defendants’ book is listed for purchase attached as Exhibit A.
24    13.   Plaintiff has notified the Defendants in writing of the infringement.
25    14.   Defendants continue to infringe the copyright by continuing to publish
26    and sell the infringing book in violation of the copyright, and further has
27    engaged in unfair trade practices and unfair competition in connection with
28


                                                     3
      ______________________________________________________________________________________________
                                 PLAINTIFF’S COMPLAINT FOR DAMAGES
Case 2:21-cv-00105-MWF-MAA Document 1 Filed 01/07/21 Page 4 of 5 Page ID #:4



 1    its publication and sale of the infringing book, thus causing irreparable
 2    damage.
 3
                                     PRAYER FOR RELIEF
 4
 5          WHEREFORE, Plaintiff prays for the following relief:
 6    A.    Until this case is decided Defendants and Defendants’ agents be
 7    enjoined from disposing of any copies of Defendants’ book by sale or

 8    otherwise;

 9    B.    Defendants account for and pay as damages to Plaintiff all profits and

10
      advantages gained from unfair trade practices and unfair competition in

11
      selling Defendants’ book, and all profits and advantages gained from

12
      infringing Plaintiff’s copyright (but no less than the statutory minimum) as a
      result of Defendants’ willful and unlawful use of Plaintiff’s copyrighted
13
      material;
14
      C.    Defendants deliver for impoundment all copies of the book in
15
      Defendants’ possession or control and deliver for destruction all infringing
16
      copies and all other materials for making infringing copies;
17
      D.    Defendants pay Plaintiff interest, costs, and reasonable attorney’s fees;
18
      and
19
      E.    Plaintiff be awarded any other just relief.
20
      //
21
      //
22
      //
23
      //
24
      //
25
      //
26
      //
27
      //
28


                                                     4
      ______________________________________________________________________________________________
                                 PLAINTIFF’S COMPLAINT FOR DAMAGES
Case 2:21-cv-00105-MWF-MAA Document 1 Filed 01/07/21 Page 5 of 5 Page ID #:5



 1                                DEMAND FOR JURY TRIAL
 2       Plaintiff James R. Papp hereby demands a trial by jury of all issues triable
 3    by jury pursuant to Federal Rule of Civil Procedure 38(b).
 4
 5
 6    DATED: January 6, 2021
 7                                                     TARDIFF & SALDO LAW OFFICES
 8
 9
10
                                                       /S/ Dustin M. Tardiff__________
11                                                     DUSTIN M. TARDIFF
12                                                     ATTORNEY FOR PLAINTIFF
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     5
      ______________________________________________________________________________________________
                                 PLAINTIFF’S COMPLAINT FOR DAMAGES
